DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
In view of the allowable subject matters, the Examiner amended Claim 15 to correct a minor error.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 15, line 11, following the words “second contacts formed”, - - on - - was inserted.
Terminal Disclaimer
The terminal disclaimer filed on February 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,665,673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 8 recite, inter alia, a method, comprising the steps of receiving a semiconductor substrate that includes an integrated circuit (IC) cell and a well tap cell surrounding the IC cell, forming first active regions in the well tap cell and second active regions in the IC cell, wherein each of the first and second active regions is surrounded by an isolation feature, forming a hard mask within the well tap cell, wherein the hard mask includes openings that define first source/drain (S/D) regions on the first active regions of the well tap cell, forming gate stacks on the second active regions within the IC cell and absent from the well tap cell, wherein the gate stacks define second S/D regions on the second active regions, epitaxially growing first S/D features in the first S/D regions using the hard mask to constrain the epitaxially growing and forming contacts landing on the first S/D features within the well tap cell.  The novelty of the claims is the way the active regions, gate stacks and the S/D regions are formed within the IC cell and the well tap cell.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 9 – 14 recite, inter alia, a method, comprising the steps of receiving a semiconductor substrate that includes an integrated circuit (IC) cell and a well tap cell surrounding the IC cell, forming first active regions in the well tap cell and second active regions in the IC cell, forming a hard mask within the well tap cell, wherein the hard mask includes openings that define first source/drain (S/D) regions on the first active region of the well tap cell, forming gate stacks on the second active regions in the IC cell, the gate stacks defining second S/D regions on the second active regions, performing an etching process to recess the first S/D regions and the second S/D regions using the hard mask and gate stacks as a collective etch mask and epitaxially growing first S/D features in the first S/D regions and second S/D features in the second S/D regions using the hard mask and the gate stacks to constrain the epitaxially growing.  The novelty of the claims is the way the active regions, gate stacks and the S/D regions are formed within the IC cell and the well tap cell.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 15 – 20 recite, inter alia, an integrated circuit (IC) structure, comprising a semiconductor substrate having an IC cell with field-effect transistors (FETs) and a well tap cell surrounding the IC cell, first active regions formed within the well tap cell and second active regions formed on the IC cell, each of the first and second active region being surrounded by a shallow trench isolation (STI) feature, first source/drain (S/D) features formed on the first active regions and second S/D features formed on the second active regions,4US Ser. No. 16/881,467 Reply to Office Action of 10/05/21 a gate stack formed on the second active regions, wherein the well tap cell is free of any gate electrode and first contacts formed on the first S/D features and second contacts formed on the second S/D features.  The novelty of the claims is the way the active regions, gate stacks and the S/D regions are formed within the IC cell and the well tap cell.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 25, 2022